                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANCINE D’ERRICO                              :           CIVIL ACTION
                                               :
       v.                                      :
                                               :
NANCY A. BERRYHILL, Acting                     :
Commissioner of Social Security                :           NO. 17-5095

                                           ORDER

       AND NOW, this 29th day of March, 2019, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Docket No. 11), Defendant’s Response

thereto, Plaintiff’s Reply, the Report and Recommendation of United States Magistrate Judge

Timothy R. Rice (Docket No. 17), Plaintiff’s Objections thereto, and Defendant’s Response to the

Objections, IT IS HEREBY ORDERED as follows:

       1.     Plaintiff’s Objections are OVERRULED.

       2.     The Report and Recommendation is APPROVED and ADOPTED.

       3.     Plaintiff’s Request for Review is DENIED.

       4.     JUDGMENT IS ENTERED in favor of Defendant.




                                                   BY THE COURT:



                                                   /s/ John R. Padova
                                                   John R. Padova, J.
